Title: To John Adams from Oliver Wolcott, Jr., 10 May 1799
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir
Phila. May 10th. 1799

After a very laboured trial, Fries who led the armed Party at Bethlehem, has been convicted of Treason;—he continued tranquil untill the verdict of the Jury was returned, when and since he has been much affected. His composure during the trial was not owing to stupidity, for though an illiterate man, he is not deficient in sagacity. He confidently expected to be acquitted, and his hopes are supposed to have been founded on the opinion of Mr. Lewiss, who on all occasions since the commencement of the trial, has declared that the Offence did not amount to Treason.—Both of the Judges were decided in their definitions of the Crime and the evidence, was compleat both as to the acts done, and of the intention to prevent the execution of the Law.
It is admitted on all hands; that the trial has been fair and impartial—the Jury was respectable & two of them were persons, upon the bias of whose political sentiments, calculations favourable to the Prisoner were made.—The Jury recd. the charge at about six oClock in the Evening, when the Court adjourned till Ten.—At the time appointed the verdict was returned Guilty.
I am told this morning, of a circumstance which proves that the Jury were governed by humane delicate & honourable sentiments;—when they retired it was agreed that without previous argument among themselves, the opinion of each person should be given by Ballot;—by this trial it was found that the Jury were unanimous.
Thus has ended a trial which has excited the greatest attention, and upon the issue of which the tranquillity of this part of the Country has greatly depended.—Fries said after the trial to Mr. Wood (one of the chief Clerks of my Office, who is also a Clerk of the Prison,) that great men were at the Bottom of this business.—I do not know his meaning—B. Clenshaw of the Ho. of Representatives was certainly an Agitator as of among the Insurgents, but I do not know, nor do I believe that the Insurgents had any general views, other than to defeat the enaction of the Act of Assessment—In general the people are ignorant, strongly prejudiced against the measures of Government—vindictive in their resentments, and I fear incapable of being influenced, except by their fears of punishment.
I have the honour / be with perfect respect / Sir, your obedt & / faithful sert.
Oliv Wolcott